PER CURIAM.
Pursuant to Article 11, Rule 11.08, of the Integration Rule of The Florida Bar, 32 F.S.A., respondent has filed with this Court a petition for leave to resign from The Florida Bar for a period of not less than three years. In its response thereto, The Bar has concluded that the requested resignation will not adversely affect the purity of the courts, nor hinder the administration of justice, nor damage public confidence in the legal profession.
Wherefore, it is the judgment of the Court that respondent Larry J. Taylor, be *200permitted to resign from the practice of law and membership in The Florida Bar without leave for reinstatement for three years.
Costs of these proceedings shall be taxed against respondent.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.